Case 2:19-cv-07449-FMO-AGR Document 23 Filed 05/29/20 Page1ofi Page ID #155

 

 

 

1 JS-6

2

3

4

5

6

7

8 UNITED STATES DISTRICT COURT

9 CENTRAL DISTRICT OF CALIFORNIA
10
11) CHRIS LANGER, ) Case No. CV 19-7449 FMO (AGRx)
12 Plaintiff,
13 V. JUDGMENT
14] AIDA A. BAHARIAN, et al.,
15 Defendants.
16
17 Pursuant to the Court’s Order Re: Motion for Default Judgment, IT |S ADJUDGED THAT:
18 1. Judgment shall be entered in favor of plaintiff Chris Langer and against defendants Aida
49] Baharian and Okoot, Inc.
20 2. Defendants Aida Baharian and Okoot, Inc., who are jointly and severally liable, shall pay
21|| plaintiff the total amount of six-thousand, eight-hundred and ninety-three dollars and twenty-five
22 || cents ($6,893.25).
23 3. Plaintiff shall serve defendants with a copy of this Judgment in such a manner as to
24 || make it operative in any further proceedings.
25|| Dated this 29th day of May, 2020.
26
ar /s/

Fernando M. Olguin

28 United States District Judge

 
